     Case 8:20-cr-00127-MWF Document 171-7 Filed 04/01/21 Page 1 of 2 Page ID #:1713


Rollins, William (USACAC)

From:                Harland Braun                            >
Sent:                Friday, March 12, 2021 5:51 PM
To:                  Rollins, William (USACAC)
Cc:                  Pence, George (USACAC);
Subject:             Re: U.S. v. Guan - Discovery Production Letter


Any reading of the transcript would make it clear to you and your assistant that Mr. Guan is being framed by the FBI with
your acquaintance and
support. Stop being such a crybaby! You have locked up Mr. Guan for seven months and destroyed his marriage
plans, yet you cry to me about your hurt feelings.

What I find most distressingly as an American is that incompetent leadership like you and your sidekick has resulted in
my country losing to China.

Sent from my iPhone



        On Mar 12, 2021, at 4:14 PM, Rollins, William (USACAC)                               > wrote:


        Good Afternoon Mr. Braun:

        If you’re intending to attach the interview transcripts beginning at Bates range 9363 (rather than 1963,
        as stated in your email below) to 9498, we do not object to you filing those. Did you mean to write 9363
        instead of 1963?

        We understand that you believe your client is innocent of all charges. Our client – the United States –
        disagrees. As in every criminal case, you will be able to argue at trial that the government has not met
        its burden of proving your client’s guilt beyond a reasonable doubt. In the meantime, we ask that you
        refrain from continuing to send us messages in which (for example) you tell us to show photos of your
        client to our spouses, threaten to distribute our names and images on state television in China, falsely
        claim that other prosecutors have told you we intend to resign, ask that we be fired, and suggest that
        we kill ourselves. Those messages are not productive and, in our view, only contribute to the erosion of
        civility and professionalism that the Central District of California has attempted to prevent through its
        published civility guidelines for lawyers. In case you were not aware that such guidelines exist, they are
        available here: https://www.cacd.uscourts.gov/attorneys/admissions/civility‐and‐professionalism‐
        guidelines.

        Hope you have a good weekend,

        Will Rollins
        Assistant United States Attorney
        National Security Division | Terrorism and Export Crimes Section




                                                            1
Case 8:20-cr-00127-MWF Document 171-7 Filed 04/01/21 Page 2 of 2 Page ID #:1714
